3ALLOWANCE
The Examiner was persuaded by the arguments filed on 12/30/20, and in view of those arguments as well as the amendments to the claims, the Examiner finds claims 1-3, 6-13, 15-21, and 23-25 allowable. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Below are the closest cited references, each of which disclose various aspects of the claimed invention (as outlined in the Office action dated 9/30/20):
Yilmaz (“Using ontology and sequence information for extracting behavior patterns from web navigation logs”, see PTO-892 dated 9/30/20) discloses, inter alia, a system for generating concept vectors from user navigation logs.
Hu (“Exploiting Wikipedia as external knowledge for document clustering”, see PTO-892 dated 9/30/20) discloses, inter alia, techniques for concept identification from semi-structured source data.
However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for claim 1—independent claims 11 and 19 also recite substantially identical limitations):
“extracting a plurality of concepts to form each concept sequence by performing a random walk across weighted concept nodes in a graph comprising a plurality of weighted concept nodes connected by edges having edge weights, where a probability to proceed to a second weighted concept node from a first weighted concept node depends on a connecting edge weight 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/
Primary Examiner, Art Unit 2124